                                        Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 1 of 14




                                   1 ADAM G. GASNER (SBN 201234)
                                     Law Chambers Building
                                   2 345 Franklin Street
                                     San Francisco, CA 94102
                                   3 Telephone:    415-782-6000
                                     Facsimile:    415-782-6011
                                   4 E-Mail:       adam@gasnerlaw.com
                                   5
                                   6 VALERY NECHAY (SBN 314752)
                                     Law Chambers Building
                                   7 345 Franklin Street
                                     San Francisco, CA 94102
                                   8 Telephone: 415-652-8569
                                   9 E-Mail: valerynechaylaw@gmail.com
                              10 Attorneys for Defendant
                                 YEVGENIY ALEKSANDROVICH NIKULIN
                              11
                              12
                                                                 IN THE UNITED STATES DISTRICT COURT
                              13
GASNER CRIMINAL LAW




                                                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 San Francisco, CA 94102
  Law Chambers Building




                              14
    345 Franklin Street




                              15                                           SAN FRANCISCO DIVISION
                           (415)




                              16
                              17 UNITED STATES OF AMERICA,                               Case No. 0971 3:16-CR-00440-001 WHA
                              18                    Plaintiff,
                                                                                         DEFENDANT YEVGENIY
                              19             v.                                          ALEKSANDROVICH NIKULIN’S
                              20                                                         SENTENCING MEMORANDUM

                              21 YEVGENIY ALEKSANDROVICH NIKULIN,
                              22
                                                                                         Date: September 29, 2020
                              23                    Defendant.                           Time: 2:00 p.m.
                              24                                                         HON. WILLIAM ALSUP
                              25
                              26            Defendant Yevgeniy Nikulin, by and through his attorneys of record, Adam G. Gasner and

                              27 Valery Nechay, hereby submit this sentencing memorandum recommending Mr. Nikulin be sentenced
                              28 to a custodial sentence of time served—at which point it is anticipated that Mr. Nikulin will be
                                                                                     1
                                     USA v. NIKULIN, NO. 16-CR-00440-WHA
                                     SENTENCING MEMORANDUM
                                            Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 2 of 14




                                   1 deported to his country of origin, Russia, since Mr. Nikulin has no legal immigration status in the
                                   2 United States. He is only in the United States as a result of extradition proceedings. He has never
                                   3
                                       visited the United States prior to his extradition and has no family or friends in the United States.
                                   4
                                                     Mr. Nikulin was arrested on this case on October 5, 2016 and has been in continuous custody
                                   5
                                       since that time—nearly 48 months.
                                   6
                                   7            Section I of this sentencing memorandum addresses the findings the defense recommends the

                                   8 Court makes in its Statement of Reasons for imposing judgment here. Section II of the memorandum
                               9 outlines the supporting argument for the recommended findings.
                              10
                              11                I.        INTRODUCTION AND DEFENSE RECOMMENDATION ON CUSTODIAL
                                                          SENTENCE AND STATEMENT OF REASONS
                              12
                              13
                                                     Defendant YEVGENIY ALEKSANDROVICH NIKULIN (“Mr. Nikulin”), a 32-year-old
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14
    345 Franklin Street




                                       Russian national with no criminal record, comes before the Court for sentencing after guilty
                              15
                           (415)




                                       verdicts, on July 10, 2020 by jury trial on all nine counts of the Indictment1 consisting of the
                              16
                              17 following violations: 18 U.S.C. §§ 1030(a)(2) and (c)(2)(B) – Computer Intrusion (Counts 1, 4, and
                              18 7), 18 U.S.C. § 1030(a)(5)(A) – Intentional Transmission of Information, Code, or Command
                              19 Causing Damage to a Protected Computer (Counts 2 and 8), 18 U.S.C. § 1028A – Aggravated
                              20
                                 Identity Theft (Counts 3 and 9), 18 U.S.C. § 371 – Conspiracy (Count 5), 18 U.S.C. § 1029(a)(2) –
                              21
                                 Trafficking in Unauthorized Access Devices (Count 6). PSR, ¶ 1-2.
                              22
                              23         The defense makes the following sentencing recommendations as well as PSR annotations:

                              24                     1. Regarding the Court’s findings on the presentence investigation report (PSR), the

                              25                        defense requests the Court adopt the factual recitation of the offense conduct and the
                              26
                                                        offender characteristics as delineated in the PSR submitted by U.S. Probation.
                              27
                              28       1
                                           Dkt. 4, October 20, 2016
                                                                                               2
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
                                          Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 3 of 14




                                   1              However, the defense objects to the loss amount calculation pursuant to U.S.S.G. §
                                   2              2B1.1(b)(1) by US Probation and the Government and submits that the loss amount in ¶
                                   3
                                                  51 of the PSR (Dkt. 274) and in the government’s sentencing brief is overstated and not
                                   4
                                                  supported by competent evidence. The defense submits that a finding of a loss amount
                                   5
                                                  of more than $15,000.00 pursuant to § 2B1.1(b)(1)(C) is warranted but disagrees with
                                   6
                                   7              the loss amounts that have been claimed by the victim companies and objects to the

                                   8              court using these conclusory claims to support increasing the guideline calculation
                                   9              beyond the 4 level addition provided by § 2B1.1(b)(1)(C).
                              10
                                              2. Regarding the Court’s findings on whether a mandatory minimum sentence applies, the
                              11
                                                  defense submits that one or more counts of conviction in this case carry a mandatory
                              12
                              13                  minimum term of imprisonment and the sentence recommended by the defense is above
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14                  the applicable mandatory minimum. Specifically, Mr. Nikulin stands convicted of two
    345 Franklin Street




                              15                  counts of 18 U.S.C. § 1028A – Aggravated Identity Theft, each of which carry a two-
                           (415)




                              16
                                                  year mandatory minimum as outlined in ¶ 49 of the PSR. These mandatory minimums
                              17
                                                  may be run concurrent to each other but at least one of them is to be run consecutively
                              18
                                                  to any other term of imprisonment on other charges. Accordingly the mandatory
                              19
                              20                  minimum sentence in this case is 24 months.

                              21              3. Regarding the Court’s determination of the guideline range, before departures or
                              22                  variances, the defense requests the Court find the following:
                              23
                                                      a. Total base offense level:          20
                              24
                                                      b. Criminal history category:         I
                              25
                                                      c. Guideline range:                   33-41 Months
                              26
                              27                      d. Supervised release range:          Cts. 1, 2, & 4, 8 – 1-3 years
                                                                                            Cts. 3, 9 – 1 Year
                              28
                                                                                        3
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
                                          Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 4 of 14




                                   1                  e. Maximum fine:                        $250,000.00
                                   2                           i. The defense requests that the fine be waived or below guideline range
                                   3                              because of inability to pay.

                                   4          4. Regarding the guideline sentencing determination, the defense requests the following:

                                   5                  a. The court impose a sentence outside and below the sentencing guideline system
                                   6
                                                          (i.e., a downward departure and/or variance). See arguments, infra.
                                   7
                                              5. Regarding departures pursuant to the guideline manual, the defense requests a departure
                                   8
                                                  below the advisory guidelines for the following reasons:
                                   9
                              10                      a. Age (24 years old at time of the offenses) per 5H1.1

                              11                      b. Mental and emotional condition per 5H1.3
                              12                      c. Physical condition per 5H1.4
                              13
                                                      d. Family ties and responsibilities per 5H1.6
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14
    345 Franklin Street




                                                      e. Extreme psychological injuries per 5K2.3
                              15
                           (415)




                                              6. Regarding the Court’s determination for a variance, the defense requests the following:
                              16
                              17                      a. The defense is requesting a variance below the advisory guidelines pursuant to

                              18                          18 USC 3553(a)(1) for the following reasons related to the history and
                              19                          characteristics of the defendant:
                              20
                                                               i. Age
                              21
                                                              ii. Family ties and responsibilities
                              22
                              23                             iii. Lack of youthful guidance

                              24                              iv. Mental and emotional condition

                              25                              v. Non-violent offender
                              26
                                                              vi. Physical condition
                              27
                              28
                                                                                         4
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
                                          Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 5 of 14




                                   1          7. Regarding the court determination of restitution, the defense requests the Court
                                   2              determine restitution commensurate with the loss amount—which is in dispute.
                                   3
                                              The defense requests that the Court, for the compelling reasons below, exercise its
                                   4
                                       discretion and impose a downward variance from the guideline range and sentence Mr. Nikulin to a
                                   5
                                       term of imprisonment of time served, which at the time of sentencing will be nearly 48 months.
                                   6
                                   7          II. SENTENCING

                                   8          With the advent of U.S. v. Booker, 125 U.S. 738 (2005), the Court is restored with the
                               9 power to sentence as it sees fit within the statutory framework of 18 U.S.C. § 3553(a). The
                              10
                                 restoration of this power gives the Court real discretion to fashion a sentence “sufficient but not
                              11
                                 greater than necessary” to achieve the purpose of sentencing set forth in 18 U.S.C. §3553(a)(2)
                              12
                              13 after considering the following:
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14              (1) The nature and circumstances of the offense and the history and characteristics of the
    345 Franklin Street




                              15              defendant [§3553(a)(1)];
                           (415)




                              16
                                              (2) The need for the sentence imposed:
                              17
                                                      (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                              18
                                                      provide just punishment for the offense;
                              19
                              20                      (B) to afford adequate deterrence to criminal conduct;

                              21                      (C) to protect the public from further crimes of the defendant; and
                              22                      (D) to provide the defendant with needed educational or vocational training, medical
                              23
                                                      care, or other correctional treatment in the most effective manner [§3553(a)(2)];
                              24
                                              (3) The kinds of sentences available [§3553(a)(3)];
                              25
                                              (4) The advisory – but non-mandatory – Sentencing Guidelines [§3553(a)(4) and (a)(5)];
                              26
                              27              (5) The need to avoid unwarranted sentencing disparity among defendants with similar

                              28              records and similar conduct [§3553(a)(6)]; and
                                                                                         5
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
                                          Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 6 of 14




                                   1          (6) The need to provide restitution to any victim of the offense [§3553(a)(7)].
                                   2      In this case, the Court must choose the minimally sufficient sentence to fulfill the purposes of
                                   3
                                       sentencing based on a consideration of all §3553(a) factors. Kimbrough v. U.S., 128 S.Ct. 558, 570
                                   4
                                       (2007). Accordingly, the defense submits that a 48-month sentence is minimally sufficient to fulfill
                                   5
                                       the purpose of sentencing. (See argument, Infra.)
                                   6
                                   7      A. THE NATURE AND CIRCUMSTANCES OF THE OFFENSE AND THE HISTORY
                                             AND CHARACTERISTICS OF THE DEFENDANT [§3553(a)(1)]
                                   8
                                              The Nature and Circumstances of the Offense:
                                   9
                              10              The PSR accurately summarizes the nature and circumstances of the offenses adduced at

                              11 trial. However, the loss amounts attributed to Mr. Nikulin pursuant to § 2B1.1(b)(1) are not
                              12 credible and should not be accepted by the court in determining the offense level and advisory
                              13
                                       guideline calculation.
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14
    345 Franklin Street




                                              Since the conclusion of trial there have been varying claims from the corporate victims
                              15
                           (415)




                                       regarding the losses attributed to the computer intrusions in this case. Notably at trial, the victim
                              16
                              17 companies were only required to claim over $5,000.00 in losses to meet the statutory requirements
                              18 for a conviction and at trial there was no testimony regarding specific details of the total loss
                              19 amount.
                              20
                                        In the time since the verdict, the government, the defense, and US probation have been
                              21
                                 provided claims of loss amounts by the corporate victims that do not appear to be based in fact.
                              22
                              23 Most egregiously, post-verdict, LinkedIn originally claimed a loss amount with no supporting
                              24 documentation of $5,000,000.00. This number was later revised (after the defense objected to this
                              25 number) to $2,000.000.00 ─ again with no supporting documentation. The evidence at trial
                              26
                                       suggests that prior to the computer intrusions in this case, LinkedIn had an enormous salaried staff
                              27
                                       who worked exclusively on network security. This staff conducted an investigation into and
                              28
                                                                                          6
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
                                          Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 7 of 14




                                   1 remediation of the intrusions in this case. This is exactly what they were hired to do and there is no
                                   2 evidence to support a claim that LinkedIn suffered millions of dollars in actual loss.
                                   3
                                               Similarly, but on a lessor scale, Dropbox has estimated its loss at $514,000.00 without
                                   4
                                       supporting documentation.
                                   5
                                               Notably, Formspring has estimated its loss to be $20,000.00. The variance in these loss
                                   6
                                   7 numbers alone suggests these calculations are a product of conjecture and not based on competent,
                                   8 reliable, and credible evidence.
                                   9           In this case the loss amount is not accurate and the claims of the corporate victims
                              10
                                       overstates the amount of the loss and the seriousness of the offense. See, e.g.US v. Broderson, 67
                              11
                                       F.3d. 452 (2d Cir. 1995) [affirming seven level departure where defendant did not personally
                              12
                              13 profit.]
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14               The factors in 18 U.S.C. § 3553(a) favor a sentence of credit for time served rather than
    345 Franklin Street




                              15 imposing additional imprisonment. As the Supreme Court made clear in Gall v. United States,
                           (415)




                              16
                                       while the guidelines are the starting point in determining an appropriate sentence, the judge should
                              17
                                       consider all relevant section 3553(a) factors. Gall, supra, 169.L.ED.2d 445, 457; 128 S.Ct. 586, 596
                              18
                                       (2007). “In doing so, [the district judge] may not presume that the Guidelines range is reasonable.
                              19
                              20 He must make an individualized assessment based on the facts presented.” Ibid. [internal citations
                              21 omitted].
                              22               Accordingly, the defense submits that a sentence of 48-months imprisonment, which Mr.
                              23
                                       Nikulin has nearly completed at the time of sentencing, is minimally sufficient to fulfill the purpose
                              24
                                       of sentencing. (See argument, Infra.)
                              25
                              26
                              27          //

                              28          //
                                                                                         7
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
                                          Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 8 of 14




                                   1          The History and Characteristics of the Defendant
                                   2
                                               i. Mr. Nikulin Should Receive a Sentencing Variance as a Result of the Extreme
                                   3
                                                  Abuse he Suffered as a Child, Which is a Well Recognized Variance Under Federal
                                   4
                                                  Law (§ 5H1.12, § 5K2.0(d)(1), § 5K2.13)
                                   5
                                   6          “It requires no citation of authority to assert that children who are abused in their youth
                                   7 generally face extraordinary problems developing into responsible, productive citizens.” Santosky
                                   8
                                       v. Kramer, 455 U.S. 745, 789 (1982). In accordance with this logic, district courts have routinely
                                   9
                                       granted sentencing reductions where a defendant was victimized as a child. United States v. Walter,
                              10
                                       256 F. 3d 891 (9th Cir. 2001.) See also United States v. Ayers, 971 F. supp. 1197 (N.D. I11.1997)
                              11
                              12 (granting departure based on cruel childhood with relentless physical and psychological abuse over
                              13 course of years.)
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14              Booker and its progeny allow district courts to consider these factors as a part of their
    345 Franklin Street




                              15
                           (415)




                                       analysis under §3553(a). See e.g. United States v. Samuels, 2009 WL 875320 (S.D.N.Y. April 2,
                              16
                                       2009) (imposing credit for time serve sentence rather than the Guideline range of seventy to eighty-
                              17
                              18 seven months where defendant “was raised under poor economic circumstances with an abusive
                              19 father addicted to crack”; See e.g. United States v. Mapp, 2007 WL 485513 (E.D. Mich. Feb 9,
                              20 2007) (granting variance based on defendant’s upbringing where he frequently witnessed domestic
                              21
                                       violence and substance abuse by his parents.)
                              22
                                              Mr. Nikulin (referred to interchangeably hereafter as Nikulin) is a 33-year-old man who
                              23
                                       was born in Moscow, Russia, where he resided his entire life prior to his incarceration in the Czech
                              24
                              25 Republic and subsequent extradition to the United States, arising from this case. The PSR
                              26 accurately describes the psychological and physical abuse Mr. Nikulin, his two older brothers, and
                              27 mother suffered at the hands of his biological father during childhood. According to Nikulin’s
                              28
                                       mother, Lyuboy Ivanovna Sokirdonova, the abuse began before Nikulin was born; Nikulin’s
                                                                                         8
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
                                          Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 9 of 14




                                   1 mother was routinely attacked and beaten in the stomach when she was pregnant with him. When
                                   2 Nikulin was a boy, his father continued to inflict his rage-fueled episodes of domestic terrorism on
                                   3
                                       his family.
                                   4
                                              His mother recalled one instance when Nikulin’s father inexplicably grabbed him as a small
                                   5
                                       boy and furiously threw him against a wall causing him great pain. During another example of the
                                   6
                                   7 daily terror Nikulin and his family suffered, his father brought home an AKM machine gun and
                                   8 started shooting at random—riddling their home with bullet holes—but luckily, missing everyone
                               9 in the home, as his mother provided cover to her children, who she forced on the ground during this
                              10
                                 incident while she used herself as a human shield. Exhibit C, PSR ¶77.
                              11
                                         As a result of the chronic abuse in the home, Nikulin experienced behavioral issues such as
                              12
                              13 delayed speech development, enuresis until he was a preteen (or involuntary urination), night
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14 terrors, self-isolation, depression, social anxiety, and poor performance in school [he was held back
    345 Franklin Street




                              15 one year and received mostly C’s thereafter]. Exhibit C, PSR ¶80. Regarding his demeanor during
                           (415)




                              16
                                       his childhood, his mother described him as having many problems and being timid, apprehensive of
                              17
                                       other children, easily misunderstood due to his communication and speech issues, and misbehaving
                              18
                                       simply for the approval of his peers. Nikulin’s mother and her husband opined that he is a
                              19
                              20 “benevolent and compassionate person” who is desperately in need of psychiatric care and
                              21 treatment, which they are committed to providing when he returns to Russia. Exhibit D.
                              22              Mr. Nikulin was six-years old when his biological father and mother divorced. His
                              23
                                       biological father was subsequently imprisoned for many years; he died the year that Nikulin was
                              24
                                       arrested. That same year in May of 2016, Mr. Nikulin’s older brother Alexander [who suffered
                              25
                                       from schizophrenia] committed suicide by hanging in May 2016. Mr. Nikulin states that he was
                              26
                              27 remarkably close to this brother who he viewed as a best friend and role model. The grief from his
                              28 death continues to take a large emotional toll on him. PSR ¶80.
                                                                                        9
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
                                         Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 10 of 14




                                   1
                                              ii. Mr. Nikulin Should Receive a Sentencing Reduction as a Result of Extreme
                                   2
                                                  Psychological Injury Resulting from Recent Death of a Family Member (§ 5K2.3)
                                   3
                                   4          A sentencing reduction may also be appropriate where a defendant suffered from the recent

                                   5 death of a family member. See e.g. United States v. Collington, 461 F.3d 805 (6th cir. 2006)
                                   6 (upholding sentence of 120 months where Guidelines called for 188-235 months in drug and gun
                                   7
                                       case, based in part on the fact that defendant’s father was murdered when he was nine-years-old
                                   8
                                       and his mother died two years later; see also United States v. Castillo, 2007 WL582749 (S.D.N.Y.
                                   9
                                       Feb. 26, 2007) (varying downward twenty-four months partly because of the depression, anxiety,
                              10
                              11 and pressure defendant experienced at a young age due to loss of both parents.)
                              12              iii. Mr. Nikulin Should Receive a Sentencing Reduction as a Result of the Effects of
                              13
                                                  Imprisonment on the Defendant’s Health and Need for Medical Care (§ 5h1.4)
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14
    345 Franklin Street




                                              While Mr. Nikulin was incarcerated in the Czech Republic the same year his brother
                              15
                           (415)




                                       committed suicide by hanging, he witnessed a fellow inmate commit suicide by hanging in the cell
                              16
                              17 next to his. Exhibit C. 5K2.3: Extreme Psychological Injury. During the PSR interview conducted
                              18 by defense counsel Valery Nechay, Mr. Nikulin described his experience during that time as “a
                              19 living nightmare.” He lamented about the horrors of being strapped to a gurney for many days and
                              20
                                       hours on end and force-fed unknown medications. This traumatic experience is corroborated by his
                              21
                                       stepfather’s letter to the court as well. Exhibit D. His mother stated that when they visited him in
                              22
                                       the Czech jail during 2016, Nikulin was not himself; he was impossible to communicate with, and
                              23
                              24 did not even recognize his stepfather, with whom he had a close relationship since his mother
                              25 remarried in his adolescence. When Nikulin did finally speak to them during this Czech visit, his
                              26 mother stated that he spoke of nonsense and delusions. Exhibit C. Mr. Nikulin continues to suffer
                              27
                                       from nightmares, anxiety, difficulty communicating, sudden and inconsolable crying without
                              28
                                                                                         10
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
                                         Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 11 of 14




                                   1 explanation, and often expresses extreme despair when he is finally able to communicate; during
                                   2 those episodes, Nikulin has a hard time answering direct questions, but will periodically say things
                                   3
                                       like, “my soul hurts,” as well as expressing his apprehension about ever returning home at all.
                                   4
                                              In May of 2019, Dr. Grinberg diagnosed Mr. Nikulin with Posttraumatic Stress Disorder,
                                   5
                                       psychosis, and a dissociative and conversion disorder. § 5H1.3: Mental and emotional conditions.
                                   6
                                   7 However, it is clear from observing and engaging with Mr. Nikulin over the last few years,
                                   8 conversing with his family and loved ones, and reviewing his medical records that he may suffer
                               9 from other undiagnosed disorders, such as some form autism. Mr. Nikulin exhibits a broad range of
                              10
                                 behaviors that seem indicative of this condition such as: a) inability to communicate clearly or in a
                              11
                                 linear manner, b) exhibits repetitive behaviors/statements, c) exhibits challenges with social skills
                              12
                              13 and nonverbal communications/social queues, d) and has challenges controlling his emotions. His
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14 family has conveyed that although Nikulin has a history of psychiatric distress, [which may in part
    345 Franklin Street




                              15 result biologically from the psychiatric issues his father and brother suffered from,] they believe his
                           (415)




                              16
                                       conditions have been worsened by the onset of his brother’s passing, the suicide he witnessed in a
                              17
                                       Czech jail a short time later, the absence of seeing his loved ones in an American jail, and his
                              18
                                       carceral condition in a foreign jail overall. His stepfather states that if Mr. Nikulin is allowed to
                              19
                              20 return to Russia, he will live with Mr. Sokordinov and his wife, and will receive the mental health
                              21 treatment he is in desperate need of. Exhibit D.
                              22              At the age of 22, Mr. Nikulin was in a serious motor vehicle accident during which he
                              23
                                       sustained significant injuries. PSR ¶81. During this accident, his lung was penetrated, his leg was
                              24
                                       broken, and he suffered a concussion. His mother reported that she noticed a change in him
                              25
                                       afterwards; he appeared sullen, angry, and erratic in his behavior. § 5K2.3 Extreme Psychological
                              26
                              27 Injury.
                              28              Following his divorce from his first wife [with whom he shares a biological daughter
                                                                                          11
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
                                         Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 12 of 14




                                   1 Daniela] at the age of 23, Mr. Nikulin reports that he became depressed and stopped eating—
                                   2 eventually this led to his hospitalization due to malnutrition and psychiatric treatment with
                                   3
                                       psychotropic medications.
                                   4
                                               Mr. Nikulin cited the lack of his ability to see his family as an emotional challenge to his
                                   5
                                       sense of well-being and mental health. He wants to make up for lost time with his ten-year-old
                                   6
                                   7 daughter, who is growing “too quickly.” He is worried and saddened about how his absence has,
                                   8 and will continue to impact her; he also expresses embarrassment and remorse for how this
                               9 situation has affected not only Daniel but his entire family. PSR ¶85.
                              10
                                         Additionally, Mr. Nikulin has suffered physical health issues in custody for which he has
                              11
                                 sought medical treatment. These ailments and health issues include the following areas: eye, nasal,
                              12
                              13 back, and kidney pain. He has also had three teeth pulled without replacements and has continued
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14 to complain about this pain. PSR ¶¶ 88, 89.
    345 Franklin Street




                              15               In fact, Mr. Nikulin’s attempts to seek treatment and contest the adequacy of the care he
                           (415)




                              16
                                       received at American jails is corroborated a June 11, 2020 letter from a Russian consulate
                              17
                                       representative who issued a query through appropriate diplomatic channels regarding Mr. Nikulin’s
                              18
                                       health concerns and the adequacy of his care. Exhibit G. An investigation commenced by the U.S.
                              19
                              20 Marshal Service, as communicated to defense counsel by Tyson Polski.
                              21               The Marshal’s service subsequently completed their investigation, issued their conclusions,
                              22 and U.S. Marshall Tyson Polski respectfully provided these findings to defense counsel. Exhibit H.
                              23
                                       Defense counsel have reviewed the findings and maintain that Mr. Nikulin did not receive adequate
                              24
                                       care as he continues to experience “left facial pain, pressure, and burning with occasional pain to
                              25
                                       his left eye.. “ (Exhibit H, ¶5).
                              26
                              27               His daughter and her mother both provided letters to the court in support of the Mr.

                              28 Nikulin’s speedy release. Exhibits A and B. Mr. Nikulin’s daughter Daniela states that she yearns
                                                                                         12
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
                                         Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 13 of 14




                                   1 for her father to be returned to her because “she misses[es] him very, very much.” Daniela provides
                                   2 some examples of the things they did together such as take walk[s] in the park, eat ice cream, and
                                   3
                                       take rides at the amusement park. She also describes the momentous occasions they have missed
                                   4
                                       out together as a result of her father’s incarceration, such as her birthdays and stage performances,
                                   5
                                       i.e. dance recitals. Exhibit A, PSR ¶86.
                                   6
                                   7          Although his former spouse, Ms. Kuznetsova, ended the relationship with Mr. Nikulin

                                   8 abruptly, after the birth of their daughter and in part as a result of the psychiatric symptoms he was
                               9 exhibiting, she describes him as a “very good and kind man who treated his daughter lovingly and
                              10
                                 kindly. He [] spent all of his free time with her and was always very supportive.” Exhibit B. She
                              11
                                 describes the parenting challenges she faces in the absence of their shared parenting efforts,
                              12
                              13 particularly as Daniela is advancing into her formative years. She also describes how Daniela
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14 desperately misses her father and constantly asks about his return. Id.
    345 Franklin Street




                              15              Mr. Nikulin’s mother and stepfather are both disabled as noted in the PSR. Over the last
                           (415)




                              16
                                       few years his mother has had four spinal surgeries and suffered three strokes. Exhibit C. His
                              17
                                       stepfather suffers from kidney issues. Id. The last time he saw them was during a visit in the Czech
                              18
                                       jail where he was incarcerated in 2016. One of his deepest fears is that his mother will pass away
                              19
                              20 before he sees her again as a free man. Nikulin feels a sense of duty and obligation to care for them
                              21 and is eager to do so when he returns to Russia. § 5H1.7 Family Ties and Responsibilities.
                              22              The undersigned obtained and provided letters from Mr. Nikulin’s family to U.S. Probation
                              23
                                       Officer Specialist, Kyle Pollak. PSR, ¶85. The letters attached hereto as Exhibits A-F are from the
                              24
                                       following individuals: his daughter, his daughter’s mother/former spouse, mother, stepfather,
                              25
                                       brother, and brother’s wife. These letters illustrated a picture of a troubled young man, whose
                              26
                              27 mental health issues have been continuously worsening for years but have been particularly
                              28 aggravated by his incarceration in numerous foreign jails. The letters also support the notion that
                                                                                         13
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
                                         Case 3:16-cr-00440-WHA Document 278 Filed 09/23/20 Page 14 of 14




                                   1 Mr. Nikulin is loved dearly, supported, and needed very much by his family. Lastly, the letters
                                   2 show that Mr. Nikulin has prospects of a bright future upon his return home where he will be cared
                                   3
                                       for and provided housing, emotional support, and the mental health treatment he desperately needs
                                   4
                                       and has not received while in American custody.
                                   5
                                           III.   CONCLUSION
                                   6
                                   7          For the foregoing reasons, it is respectfully urged that the Court sentence Mr. Nikulin to the

                                   8 defense recommendation and all attendant conditions the Court deems appropriate.
                                   9
                              10
                                              Dated: September 22, 2020
                              11                                                              Respectfully submitted,
                              12                                                              _____/s/____________________________
                              13                                                              ADAM G. GASNER
                                                                                              Attorney for Defendant
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                              14                                                              YEVGENIY ALEKSANDROVICH NIKULIN
    345 Franklin Street




                              15              Dated: September 22, 2020
                           (415)




                                                                                              Respectfully submitted,
                              16
                              17                                                              _____/s/____________________________
                                                                                              VALERY NECHAY
                              18                                                              Attorney for Defendant
                                                                                              YEVGENIY ALEKSANDROVICH NIKULIN
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                                         14
                                       USA v. NIKULIN, NO. 16-CR-00440-WHA
                                       SENTENCING MEMORANDUM
